

Exhibit 10.42


MAXXAM INC.
TAX ALLOCATION AGREEMENT WITH
MAXXAM GROUP INC.
THE PACIFIC LUMBER COMPANY and
BRITT LUMBER CO., INC.
OF FEBRURAY 9, 2004


This Agreement is made as of February 9, 2004, between MAXXAM Inc. ("Parent"), a
Delaware corporation, MAXXAM Group Inc. ("MGI"), a Delaware corporation, The
Pacific Lumber Company ("Pacific Lumber"), a Delaware corporation and Britt
Lumber Co., Inc. ("Britt"), a California corporation.


WHEREAS, Pacific Lumber and Britt are currently members, for federal income tax
purposes, of the affiliated group within the meaning of Section 1504(a) of The
Internal Revenue Code of 1986, as amended (the "Code") of which Parent is the
common parent corporation (the "Group"); and


WHEREAS, Pacific Lumber and Britt are currently members of a combined unitary
reporting group for Arizona and California income tax purposes of which MGI is
the common parent corporation (the "Forest Products Group"); and


WHEREAS, pursuant to a tax allocation agreement dated as of May 21, 1988 (the
"May 88 Agreement"), Parent and Pacific Lumber established a Tax Allocation
Method, as hereinafter defined. As used herein, the term "Tax Allocation Method"
shall mean a method for allocating the consolidated tax liability of a group
among its members and for reimbursing the group's parent for the payment of such
liability; and


WHEREAS, on March 23, 1993, the May 88 Agreement was amended as between Parent
and Pacific Lumber to establish a Tax Allocation Method for Pacific Lumber that
included Scotia Pacific Holding Company ("Scotia") and Salmon Creek Corporation
("Salmon Creek"), then-existing subsidiaries of Pacific Lumber (the "March 93
Agreement"); and


WHEREAS, Scotia, which was a wholly owned subsidiary of Pacific Lumber, ceased
to be a member of the Group as a result of being merged into a newly formed
wholly owned subsidiary of Pacific Lumber, Scotia Pacific Company LLC ("Scotia
LLC") on July 20, 1998; and


WHEREAS, Salmon Creek, which was a wholly owned subsidiary of Pacific Lumber,
ceased to be a member of the Group as a result of being converted into a newly
formed wholly owned subsidiary of Pacific Lumber, Salmon Creek LLC ("Salmon
Creek LLC") on December 7, 1999; and


WHEREAS, Scotia LLC and Salmon Creek LLC are not members of the Group since each
entity is a single member limited liability company which has not elected to be
treated as an association taxable as a corporation and, therefore, is treated as
a division of Pacific Lumber pursuant to Treasury Regulation
ss.301.7707-3(b)(1); and


WHEREAS, on December 31, 2001, the March 93 Agreement was further amended (the
"Amended March 93 Agreement") as between Parent and Pacific Lumber to clarify
the treatment of Scotia LLC and Salmon Creek LLC as members of the PL Subgroup,
as that term is defined in the Amended March 93 Agreement; and

 
 

--------------------------------------------------------------------------------

 



WHEREAS, pursuant to a Tax Allocation Agreement dated July 3, 1990 (the "July 90
Agreement"), Parent and Britt established a Tax Allocation Method; and


WHEREAS, as of even date herewith, the stock of Britt was acquired by Pacific
Lumber; and


WHEREAS, Parent and Pacific Lumber recognize that the May 88 and Amended March
93 Agreements are no longer reflective of Pacific Lumber and its subsidiaries'
relationship with Parent; and


WHEREAS, Parent and Britt recognize that the July 90 Agreement is no longer
reflective of Britt's relationship with Parent; and


WHEREAS, Parent and Pacific Lumber desire to establish a Tax Allocation Method
which includes Britt and any other Pacific Lumber subsidiary in the computation
of Pacific Lumber's income tax liability to Parent; and


WHEREAS, Pacific Lumber and Britt desire to establish a Tax Allocation Method
which reflects Britt's subsidiary relationship to Pacific Lumber.


NOW, THEREFORE, in consideration of the promises and of the mutual agreements
and covenants contained herein, Parent, MGI, Pacific Lumber and Britt hereby
agree as follows:


1.           Parent and Pacific Lumber agree to terminate the May 88 Agreement,
as it pertains to their relationship, and the Amended March 93 Agreement with
respect to taxable periods beginning on and after January 1, 2004.


2.           Parent and Britt agree to terminate the July 90 Agreement with
respect to taxable periods beginning on or after January 1, 2004.


3.           Pacific Lumber and its subsidiaries, either as of the date of this
Agreement or at the time that the subsidiary becomes eligible to become a member
of the group, agree to be included in, and Parent agrees to file a consolidated
Federal income tax return for all taxable years in which Parent and Pacific
Lumber are eligible to file consolidated returns as an affiliated group of
corporations as such term is defined in Section 1504 of the Code.


4.           All elections relating to the filing of a consolidated Federal
income tax return which are required or are available in the computation of the
consolidated Federal income tax liability of the Group shall be made by Parent.
Pacific Lumber shall cause any subsidiary that becomes a party to this Agreement
to execute such consents and other documents as are necessary in connection
therewith.


5.           Except with respect to any payments to Parent that are required
under this Agreement, the May 88 Agreement, the Amended March 93 Agreement, or
the July 90 Agreement, or any payment that Britt is required to make to Pacific
Lumber under this Agreement, Parent shall indemnify Pacific Lumber and each
Pacific Lumber Subgroup Subsidiary (as hereinafter defined) and hold them
harmless against all Federal income tax liabilities relating to taxable years of
Pacific Lumber and each Pacific Lumber Subgroup Subsidiary during which Pacific
Lumber and each Pacific Lumber Subgroup Subsidiary is or was a member of the
Group.

 
 

--------------------------------------------------------------------------------

 



6.
(a)
 
There shall be computed a Federal income tax liability for Pacific Lumber for
any taxable period covered by this Agreement (the "Applicable Period") as if (i)
Pacific Lumber and all lower (with respect to Pacific Lumber) tier entities,
including newly-formed subsidiaries and Britt, (individually and collectively
referred to as "Pacific Lumber Subgroup subsidiary" or "Pacific Lumber Subgroup
Subsidiaries") in which Pacific Lumber has direct or indirect ownership are
treated as an affiliated group of corporations (the "Pacific Lumber Subgroup"),
the common parent of which is Pacific Lumber, provided, however, that the
Pacific Lumber Subgroup shall only include any Pacific Lumber Subgroup
Subsidiary to the extent that such Pacific Lumber Subgroup Subsidiary meets the
test of affiliation under Section 1504 of the Code as it would apply to the
Pacific Lumber Subgroup. Pacific Lumber and each Pacific Lumber Subgroup
Subsidiary shall sometimes be referred to as "Pacific Lumber Subgroup Members".



 
(b)
The computation of the Federal income tax liability of Pacific Lumber shall take
into account the taxable income, loss, credits and other tax attributes of each
Pacific Lumber Subgroup Subsidiary as if Pacific Lumber filed a consolidated
return including each Pacific Lumber Subgroup Subsidiary (taking into account
all applicable limitations under the Code) ("Pacific Lumber's Tax Liability").
In calculating such liability, all intercompany transactions between Pacific
Lumber Subgroup Members shall be treated consistent with the consolidated return
Treasury Regulations.



 
(c)
If the foregoing calculation results in a Federal income tax liability for
Pacific Lumber with respect to the Applicable Period, then, in that event,
Pacific Lumber shall pay such computed income tax liability to Parent in such
amounts and at such times as Pacific Lumber would have been required to pay to
the Internal Revenue Service if it were an unaffiliated corporation making
separate estimated tax payments and filing a separate tax return.



 
(d)
For purposes of Section 6.(b) of this Agreement, any net operating loss
carryforwards or other tax attributes (e.g., minimum tax credits or charitable
contributions carryovers) available to the Pacific Lumber Subgroup as of
December 31, 2003 under the May 88 and Amended March 93 Agreements shall be
available to offset income of the Pacific Lumber Subgroup in the same manner as
under the May 88 and the Amended March 93 Agreements.



 
(e)
If the calculation of Pacific Lumber's Tax Liability in Section 6.(b) results in
a net operating loss that can be carried back to a prior taxable period or
periods with respect to which Pacific Lumber made payments to Parent under this
Agreement, then, in that event, Parent shall pay Pacific Lumber an amount equal
to the tax refund to which Pacific Lumber would have been entitled consistent
with this Section 4.


 
 

--------------------------------------------------------------------------------

 



 
(f)
If the calculation of Pacific Lumber's Tax Liability in Section 6.(b) results in
a net operating loss that cannot be carried back pursuant to the preceding
subsection (e), then, in that event, such net operating loss shall be a net
operating loss carryover to be used by the Pacific Lumber Subgroup in computing
its Federal income tax liability pursuant to preceding subsection (b) for future
taxable periods, under the law applicable to net operating loss carryovers in
general.



7.
(a)
 
There shall be computed a Federal income tax liability for Britt for any taxable
period covered by this Agreement (the "Applicable Period") as if Britt had filed
a separate return for such period and all prior Applicable Periods (taking into
account all applicable limitations under the Code) ("Britt's Tax Liability"). In
calculating such liability, the separate return shall be prepared by taking into
account all intercompany transactions, including those eliminated or deferred by
reason of the consolidated return Treasury Regulations.



 
(b)
If the foregoing calculation results in a Federal income tax liability for Britt
with respect to the Applicable Period, then, in that event, Britt shall pay such
computed income tax liability to Pacific Lumber in such amounts and at such
times as Britt would have been required to pay to the Internal Revenue Service
if it were an unaffiliated corporation making separate estimated tax payments
and filing a separate tax return.



 
(c)
For purposes of Section 7.(b) of this Agreement, any net operating loss
carryforwards or other tax attributes (e.g., minimum tax credits or charitable
contributions carryovers) available to the Pacific Lumber Subgroup as of
December 31, 2003 under the May 88 and Amended March 93 Agreements shall not be
available to offset income of Britt for any period prior to the effective date
of this Agreement.



 
(d)
If the calculation of Britt's Tax Liability in Section 7.(b) results in a net
operating loss that may be carried back to a prior taxable period or periods
with respect to which Britt made payments to Pacific Lumber under this Agreement
or to Parent under the July 90 Agreement, then, in that event, Pacific Lumber or
Parent, as the case may be, shall pay Britt an amount equal to the tax refund to
which Britt would have been entitled consistent with this Section 7.



 
(e)
If the calculation of Britt's Tax Liability in Section 7.(b) results in a net
operating loss that cannot be carried back pursuant to the preceding subsection
(d), then, in that event, such net operating loss shall be a net operating loss
carryover to be used by Britt in computing its Federal income tax liability
pursuant to preceding subsection (b) for future taxable periods, under the law
applicable to net operating loss carryovers in general.


 
 

--------------------------------------------------------------------------------

 

8.
The foregoing principles shall apply in similar fashion to any consolidated
state or other local income tax return which the Group or the Forest Products
Group may elect or be required to file. For state or other local income tax
returns where the Forest Products Group is the reporting group, payments
pursuant to this Agreement shall be made to MGI.



9.
This Agreement shall be effective for the Group's 2004 taxable period and all
subsequent taxable periods until the earliest date on which (i) Pacific Lumber
ceases to be a member of the Group, (ii) the Group no longer remains in
existence within the meaning of Treasury Regulationss.1.1502-75, (iii) the Group
is no longer eligible to file, or is no longer eligible to join in the filing
of, a consolidated return for Federal income tax purposes, or (iv) Britt ceases
to be a member of the Pacific Lumber Subgroup. Prior to or upon termination of
this Agreement, the parties may enter into a new agreement, consistent with the
provisions of this Agreement, taking into account, among other things, to the
extent applicable, the manner in which Pacific Lumber ceased to be a member of
the Group, the reason that the Group is no longer in existence, the reason that
Parent and/or Pacific Lumber can no longer join in the same consolidated return
or the manner in which Britt ceased to be a member of the Pacific Lumber
Subgroup.



10.
This Agreement is entered into by the parties solely in recognition of the
mutual benefits resulting from filing a Federal (or state or other local)
consolidated or combined tax return. The respective amounts of tax liability
allocated to each Pacific Lumber Subgroup Member for purposes of computing such
corporation's earnings and profits for Federal (or any other) income tax
purposes may differ from those determined in accordance with this Agreement.
Furthermore, any amount treated for Federal (or state or other local) income tax
purposes, on account of such a difference, as a contribution to capital or a
distribution with respect to stock, or a combination thereof, as the case may
be, shall be treated as a contribution to capital, a distribution with respect
to stock, or a combination thereof, solely for Federal (or state or other local)
income tax purposes.



11.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.



IN WITNESS WHEREOF, Parent, MGI, Pacific Lumber, and Britt have executed this
Agreement by authorized officers thereof as of the date first above written.


MAXXAM Inc.
 
The Pacific Lumber Company
     
By:
/s/ Elizabeth D. Brumley
 
By:
/s/ Robert E. Manne
Name:
Elizabeth D. Brumley
 
Name:
Robert E. Manne
Title:
Vice President and Controller
 
Title:
President and Chief Executive Officer
     
MAXXAM Group Inc.
 
Britt Lumber Co., Inc.
     
By:
/s/ Bernard L. Birkel
 
By:
/s/ Gary L. Clark
Name:
Bernard L. Birkel
 
Name:
Gary L. Clark
Title:
Secretary
 
Title:
Vice President – Finance and Administration

 
 
 
 
 

--------------------------------------------------------------------------------

 